DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Regarding claim 17, the claim recites the limitation “the step S200”.  However, step s200 is not disclosed in claim 17 or 16 as amended.  Therefore, it is suggested that the limitation of “the step S200” be replaced with “the step of detecting”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widaj et al., US 20160260528 in view of Kihara, JP H0972940.
Regarding claim 16, Widaj discloses a method for detecting position of a conductor in wire processing (Abstract; uninsulated cable detecting device disclosed),
comprising steps of:
fixing a wire to be processed, wherein the wire comprises an exposed conductor (Figs. 1-2; cables 10, 30 connected with soldered portion 21 having exposed strands 11, 31) and
detecting with conductive probes whether the exposed conductor is in a predetermined position (Fig. 2; electrical contact means 101, 102 considered conductive probes and strands 11, 31 is brought into contact with probes, which is a predetermined position), 
wherein if the exposed conductor is not in the predetermined position, the position of the exposed conductor is adjusted and detected again until the exposed conductor is in the predetermined position (Fig. 3; ¶[0019], [0020], [0045]; sensor with recess 110 determines whether cable is in predetermined position and sends signal thereafter to move to insulating position; if no signal is sent, cable is not in alignment.  Therefore, alignment of the cable to sensor is inherently made prior to moving the cable to an insulating position from the determined position).
Widaj is silent in wherein after the conductive probes deviate from an initial state, the conductive probes are elastically reset to the initial state.  However, Kihara is in the field of wire processing and teaches wherein after conductive probes deviate from an initial state, the conductive probes are elastically reset to the initial state (Fig. 3; springs 8 of the probes provide movement of the probes form an initial state to a reset state).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate resetting the conductive probes as taught by Kihara into Widaj for the benefit of moving the probes into contact with the cable and holding the cable by a strong spring force thereby ensuring that the cable is held securely. 
 Regarding claim 17, Widaj discloses providing a detection circuit, wherein when the wire is in the predetermined position, the detection circuit is electrically connected with the exposed conductor; and detecting whether the detection circuit is connected to determine whether the processed wire is in the predetermined position (Fig. 2-3; control device 100 determines the position of the wire by electrical contact with cables 10, 30 and contact means 101, 102).

Allowable Subject Matter
Claims 1-6, 8-15, 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, prior art does not disclose or suggest a detection device for detecting a position of a conductor, comprising: “a bracket; and a plurality of conductive probes provided on swing arms on the bracket and spaced from each other;…and wherein after the conductive probes deviate from the initial state relative to the swing arms, the elastic reset device resets the conductive probes to the initial state” in combination with all the limitations of claim 18.
Claims 2-6, 8-15 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 18, prior art does not disclose or suggest: “A detection device for detecting a position of a conductor, comprising: a bracket; a main shaft rotatably supported on the bracket; a plurality of conductive probes provided on the bracket and spaced from each other; and a swing mechanism supported on the bracket and having swing arms; wherein the swing mechanism have a mounting seat and a driving device, the mounting seat is rotatably supported on the main shaft and fixedly connected with the swing arms; wherein the driving device drives the swing arms to swing by directly driving the mounting seat or by driving the mounting seat through a transmission mechanism;” in combination with all the limitations of claim 18. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2858